Citation Nr: 0024353	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  93-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a degenerative 
disease of the cervical spine as secondary to a service-
connected amputation of the left arm, for the purpose of 
accrued benefits.

2.  Entitlement to service connection for a right upper 
extremity disorder as secondary to a service-connected 
amputation of the left arm, for the purpose of accrued 
benefits.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to May 
1946.  He died on October [redacted], 1991.  The appellant is his 
surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) from an August 1990 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
total disability rating based on individual unemployability 
due to service-connected disability.  The veteran appealed 
this determination to the Board.  In a November 1991 
decision, the Board remanded the case to the RO to adjudicate 
claims for service connection for degenerative disease of the 
cervical spine and a right upper extremity disorder, as 
secondary to the service-connected amputation of the left 
arm, and then readjudicate the claim for a total disability 
rating.  

In November 1991, the appellant informed VA that the veteran 
had died on October [redacted], 1991, and she filed a claim for 
dependency and indemnity compensation.  In a December 1991 
rating decision, the RO denied service connection for the 
cause of the veteran's death.  She perfected an appeal of 
this issue to the Board in September 1992.  In a February 
1994 decision, the Board remanded the case to the RO with 
directions to adjudicate the issues of entitlement to service 
connection for degenerative disease of the cervical spine and 
a right upper extremity disorder, as secondary to the 
service-connected amputation of the left arm, and entitlement 
to a total disability rating, for the purpose of accrued 
benefits; and to readjudicate the issue of service connection 
for the cause of the veteran's death.  
In a November 1994 rating decision, the RO denied service 
connection for degenerative disease of the cervical spine and 
a right upper extremity disorder, as secondary to the 
service-connected amputation of the left arm, and a total 
disability rating, for the purpose of accrued benefits.  In a 
subsequent rating decision that same month, the RO also 
denied service connection for the cause of the veteran's 
death, and then issued a Supplemental Statement of the Case 
(SSOC) on this issue alone.

In a June 1995 decision, the Board remanded the case to the 
RO with instructions to issue a SSOC on the issues of 
entitlement to service connection for degenerative disease of 
the cervical spine and a right upper extremity disorder, as 
secondary to the service-connected amputation of the left 
arm, and entitlement to a total disability rating, for the 
purpose of accrued benefits.  

In an October 1996 decision, the Board denied service 
connection for degenerative disease of the cervical spine and 
a right upper extremity disorder, as secondary to the 
service-connected amputation of the left arm, and a total 
disability rating, for the purpose of accrued benefits; and 
denied service connection for the cause of the veteran's 
death.  The appellant appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  

In April 1998, the parties filed a joint motion to the Court 
requesting an order affirming the Board's denial of service 
connection for the cause of the veteran's death; and vacating 
and remanding to the Board the portion of the decision which 
denied service connection for degenerative disease of the 
cervical spine and a right upper extremity disorder, as 
secondary to the service-connected amputation of the left 
arm, and a total disability rating, for the purpose of 
accrued benefits.  In an Order issued later that month, the 
Court granted the motion, and the case was returned to the 
Board.  

In October 1998, the Board remanded the case to the RO for 
additional development.  In March 2000, the Board requested 
an independent medical opinion.  The opinion was received by 
the Board in May 2000.  Later that month, the Board sent a 
copy of the opinion to the appellant's counsel and provided 
him 60 days to submit any additional evidence or argument in 
support of the claims.  No further correspondence was 
received.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Effective from 1975, the veteran established service 
connection for an amputation of the left arm and was granted 
a 70 percent disability rating.  

3.  The veteran died in October 1991; his appeals on the 
issues of entitlement to service connection for degenerative 
disease of the cervical spine and a right upper arm extremity 
secondary to the service-connected amputation of the left 
arm, and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, were pending at the time of his death.  

4.  The appellant filed a timely claim for accrued benefits 
in November 1991.  

5.  It is at least as likely as not that the veteran's 
degenerative disease of the cervical spine and chronic 
rotator cuff pathology of the right shoulder were caused by 
the loss of his left arm.  

6.  It is at least as likely as not that the veteran's 
service-connected disabilities precluded him from performing 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Service connection for degenerative disease of the 
cervical spine as secondary to the service-connected 
amputation of the left arm, for the purpose of accrued 
benefits, is warranted.  38 U.S.C.A. §§ 1110, 1137, 5107, 
5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310(a), 
3.1000 (1999).  

2.  Service connection for chronic rotator cuff pathology of 
the right upper extremity as secondary to the service-
connected amputation of the left arm, for the purpose of 
accrued benefits, is warranted.  38 U.S.C.A. §§ 1110, 1137, 
5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310(a), 3.1000 (1999).  

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that the veteran was involved in an 
automobile accident on May 6, 1946, three days after his 
discharge from service while he was traveling home.  He 
sustained a severe left arm injury and an amputation was 
required.  

In a June 1946 rating decision, the RO denied the veteran's 
claim for service connection for an amputation of the left 
arm, concluding that the injury had not occurred in service.  

In an October 1946 letter, the veteran related that his left 
arm had not completely healed and he was still in great pain.  
He was not sure if he would be able to obtain employment; 
however, he hoped that when he was fully recovered, he could 
find work that he could perform with one arm.  

A medical report from S. N. Rumpanos, M.D., dated April 1952, 
indicated that the veteran had been seen for complaints of 
pain and tenderness over the stump of his amputated left arm.  

At a VA examination in April 1952, the veteran reported that 
he had injured his left arm in 1946 and an amputation was 
necessary.  He noted that he continued to experience 
sensations to the amputated hand and forearm and requested 
treatment to relieve these symptoms.  He stated that he was 
right-hand dominant.  Clinical evaluation revealed that the 
veteran's amputation occurred above the mid-humerus, and that 
the scar was old and healed but tender.  The veteran was able 
to dress and undress himself.  The remainder of his 
musculoskeletal system was normal.  The diagnosis was 
amputation of the left arm, upper one-third of the humerus 
with residuals of bone spur and median nerve neuroma at the 
amputation site.  

A VA hospitalization record, dated in November 1952, 
indicated that the veteran was admitted overnight for 
treatment of the residuals from the left arm amputation.  
Clinical evaluation revealed an amputation of the left arm at 
the level of approximately four and one-half inches below the 
head of the humerus.  The stump was well-healed.  On the 
anteromedial aspect of the amputated arm, there was a semi-
firm mass which was acutely tender on pressure.  Motion 
through the left extremity was considerably limited in 
lateral elevation, but was normal in forward, backward, and 
rotary mobility.  There was a moderate degree of muscle 
atrophy of the remaining muscle structures of the deltoid and 
the biceps group.  Resection and excision of the neuroma was 
recommended, with subsequent procurement of a prosthesis.  
The veteran declined the procedure and left the hospital 
against medical advice.  The diagnoses were symptomatic 
amputation of the left arm, upper one-third of humerus, and 
painful neuroma of the left arm secondary to the amputation.  

In April 1971, it was determined that the veteran had been 
authorized three days travel time to proceed from his place 
of separation from service to his home by the most direct 
route possible.  

In an August 1977 rating decision, the RO granted service 
connection for amputation, left arm, upper one-third of the 
humerus, effective January 1975, the date of his reopened 
claim.  He was assigned a 70 percent disability rating, and 
granted special monthly compensation under 38 U.S.C.A. 
§ 314(k) based on the anatomical loss of one hand.  

In a March 1978 statement, the veteran related that he has 
never been able to earn the amount of income he would have 
earned if he had two arms at any of the jobs he held.  

A private medical statement, dated in August 1980, indicated 
that the veteran was seen for complaints of pain related to 
the left arm amputation.  

In March 1990, the veteran filed a claim for a total 
disability evaluation based on individual unemployability.  
He stated that he had become completely disabled after he 
developed lung cancer in February 1988.  He reported being 
employed as a mechanical engineer from 1980 to 1988.  

Medical records from the Providence Hospital, dated in 
February 1988, show that the veteran was diagnosed with lung 
cancer.  During the course of his evaluation, the veteran 
underwent a bone scan that indicated increased activity in 
the right acromioclavicular joint which might have been due 
to degenerative disease, and slight increased activity at the 
costovertebral junction of T-10 and T-12 on the left.  

Medical records from Kenneth Ellingwood, M.D., dated February 
1988 to April 1988, indicated that the veteran began 
irradiation therapy in February 1988.  

Medical records from James Walker, M.D., dated August 1989 to 
March 1990, indicate that the veteran reported a problem with 
his right scapula.  Dr. Walker opined that he did not think 
the problem was related to the veteran's cancer tumor.  He 
injected the shoulder with Marcaine and Kenalog.  

In an August 1990 rating decision, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability, concluding that he had not been rendered 
unemployable solely because of his service-connected 
amputation of the left arm.  

In a February 1991 treatment report, Joseph E. Nelms, M.D., 
P.A., reported that he had seen the veteran for complaints of 
pain and limitation of motion in the neck, weakness of the 
deltoid muscles and pain in the right shoulder and arm, and 
occasional phantom pain in the left arm.  X-rays revealed 
degenerative disc disease C6-7 and mild to moderate 
spondylosis of the right neural foramina at C4-5, C5-6, and 
C6-7.  The diagnoses were:  degenerative disc disease 
cervical spine; above elbow amputation, left; and over-use 
syndrome, right arm and shoulder.  In an attached letter, Dr. 
Nelms stated that the veteran experienced pain in his right 
shoulder and neck due to the loss of his left arm and the 
necessary over-use of his right arm and shoulder to 
compensate for the loss of the left arm.  He opined that the 
veteran's complaints of pain in the right shoulder and arm 
were related to his service-connected disability, the loss of 
his left arm.  

At a personal hearing before a hearing officer at the RO in 
April 1991, the veteran testified that his right arm had 
become considerably weak, and he experienced constant pain.  
He stated that he had limited use of his right arm, and that 
the condition had drastically affected his job performance.  
He said that he was taking numerous pain medications several 
times per day, and that these medications made him "woozy-
headed."  In order to help alleviate the pain, he reported 
that he had undergone a nerve block along the nerve run from 
his left arm to the right arm.  He reported that he had not 
worked in four years, and that the effects of his medications 
prevented him from performing his job duties.  He had been 
employed as an engineer for eight years, and another four 
years prior to that with another employer.  He further 
reported that his condition hindered his ability to dress 
himself, and that he was unable to drive or assist in any 
household chores.  He did not discuss his lung cancer.  

The veteran died on October [redacted], 1991.  The death certificate 
indicates that the cause of death was carcinoma of the lungs, 
due to coronary artery disease.  

The appellant filed a claim for dependency and indemnity 
compensation, including accrued benefits, in November 1991.  

In a May 1994 statement, H. Morgan Ashurst, M.D., reported 
that he first treated the veteran in 1986.  He had a history 
of hypertensive cardiovascular disease, an amputation of his 
left arm, elevated triglycerides and cholesterol, gout, and 
small vessel disease of the legs.  Dr. Ashurst stated that 
these were the reasons for the veteran's disability.  

The Board requested an independent medical opinion in March 
2000.  In a May 2000 response, an orthopedist related that he 
reviewed the veteran's record which showed that the veteran 
had a twelfth grade education.  He entered the U.S. Army in 
1943, and served for three years.  He noted that the veteran 
had been involved in a car accident three days after his 
discharge from service and suffered a devastating injury to 
his left upper extremity which required amputation.  He was 
subsequently fitted with a prosthesis that he controlled by 
manipulating the opposite shoulder.  He worked a number of 
jobs following his discharge from service, and he last worked 
as a service engineer for a municipality in the State of 
Alabama.  During this time, he became most symptomatic with 
regard to his right shoulder and cervical spine.  A medical 
record indicated that he developed severe rotator cuff 
pathology in the right shoulder and cervical spondylosis at 
C4-5, C5-6, and C6-7.  In February 1990, he received a 
Marcaine and Kenalog injection by Dr. Walker.  

The orthopedist indicated that the veteran's history was 
complicated in the late 1980's when his overall health began 
to deteriorate.  The pain in his neck and shoulder made it 
very difficult for him to wear his prosthesis and he was 
placed on narcotic pain medications that precluded him from 
being able to accomplish the activities related to his 
occupation.  In mid-1986, it was revealed that he suffered 
from hypertension, cardiovascular disease, coronary artery 
disease, angina, and gout.  An exercise stress test showed a 
ventricular tachycardia, and an angiography showed a 99 
percent lesion of the LAD.  Subsequent chest X-rays revealed 
a lung mass that was diagnosed as squamous cell carcinoma of 
the lung.  He died in October 1991.  

In responding to the specific questions posed by the Board in 
its request, the orthopedist stated that the term "overuse 
syndrome" did not necessarily represent a chronic 
disability.  However, chronic overuse of an extremity over a 
long period of time can lead to a chronic disability, as in 
this case where the veteran developed cervical spondylosis 
and chronic rotator cuff pathology secondary to an 
impingement syndrome.  He commented that the veteran had only 
one arm and constantly used his right shoulder to motor the 
prosthesis for his left upper extremity.  He also had to do 
all lifting activities on his right side.  He opined that it 
was "certainly possible and probable that the loss of [the] 
left upper extremity over the years contributed to the 
problems that [the veteran] had with his neck and right 
shoulder."  Furthermore, he concluded that it was at least 
as likely as not that these disabilities were proximately due 
to or the result of his service-connected left upper 
extremity amputation.  

II.  Analysis

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (1999).  See generally Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  

While 38 U.S.C.A. § 5121(a) permits only evidence in the file 
at date of death, 38 U.S.C.A. 5121(c) appears to contradict, 
or at least qualify, that provision by stating, "If a 
claimant's application is incomplete at the time it is 
originally submitted, the Secretary shall notify the claimant 
of the evidence necessary to complete the application" within 
one year from the date of such notification.  In this regard, 
the legislative history is silent regarding congressional 
intent.  See Veterans Benefits Act of September 2, 1958, Pub. 
L. No. 85-857, section 3021, 72 Stat. 1228.  Given this 
ambiguity, the Secretary has wide latitude in establishing 
departmental policy as to what post-date-of-death evidence 
may be considered.  Hayes v. Brown, 4 Vet. App. 353, 360 
(1993).  In this regard, VA Manual, M21-1, Para. 5.25(b) 
states, in relevant part, that 38 C.F.R. § 3.1000(d)(4) 
provides for the acceptance of evidence after death for 
verifying or corroborating evidence 'in file' at death."  In 
light of this, the Board finds that since it requested the 
independent medical expert's opinion in an attempt to clarify 
evidence that was already of record which supported the 
appellant's claim, the opinion may be considered in 
conjunction with the claim. 

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a matter separate from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death."

Therefore, the Board's primary analysis must be one that 
considers the underlying claims, in this case, service 
connection for degenerative disease of the cervical spine and 
chronic rotator cuff pathology of the right upper extremity 
secondary to the service-connected amputation of the left 
arm, and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  However, the evidence used to establish 
secondary service connection and/or a total disability rating 
for the purpose of the appellant's accrued benefits claim 
must have been constructively in the veteran's file at the 
time of his or her death; and the appellant must have filed a 
claim for such benefits within one year of his or her death.  
38 C.F.R. § 3.1000(a), (c) (1999); Zevalkink, supra, at 493.  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  The regulations provide that service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (1999).  
Secondary service connection may also be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The threshold question to be addressed, in any case, is 
whether the appellant has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If she has not, the claims must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table), and Epps, supra.  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused or 
aggravated by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  "Although the claim 
need not be conclusive, the statute [38 U.S.C.A. § 5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  

If the Board finds that a claim for service connection is 
well grounded, i.e., that it is "plausible" under the law, 
that finding does not completely dispose of the issue.  The 
Board must then review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for accepting or 
rejecting evidence submitted by and on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Once 
a claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  

Initially, it is noted that the appellant filed a timely 
claim for accrued benefits, i.e., she filed her claim within 
one year of the veteran's death.  See 38 C.F.R. § 3.1000(c).  
It has also been established that the veteran had an appeal 
pending at the time of his death.  Therefore, the Board may 
now address the issue of entitlement to service connection 
for degenerative disease of the cervical spine and chronic 
rotator cuff pathology of the right upper extremity as 
secondary to the service-connected amputation of the left 
arm, and entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

A.  Secondary Service Connection for Degenerative Disease of 
the Cervical Spine and Chronic Rotator Cuff Pathology of the 
Right Upper Extremity

The evidence in the claims file reflects that the veteran 
established service connection for an amputation of the left 
arm in the 1970's.  He subsequently developed degenerative 
disc disease of the cervical spine and a right shoulder 
disability.  In a February 1991 statement, Dr. Nelms opined 
that the veteran's complaints of pain in his right shoulder 
and neck were due to the loss of his left arm and the 
necessary over-use of his right arm.  This statement renders 
the appellant's claim plausible, and thus the claim is well 
grounded.

Moving ahead to consideration on the merits, the Board finds 
that service connection for both these disabilities may be 
granted.  Pursuant to the Joint Motion of the Court, an 
opinion from an independent medical expert was obtained as to 
the nature of any disability of the right should and neck and 
the relationship of these disabilities to the veteran's 
service connected amputation of the left upper extremity.  
The physician opined that the pain in the veteran's right 
shoulder represented chronic rotator cuff pathology and that 
the pain of the neck represented cervical spondylosis.  He 
also opined that it was at least as likely as not that these 
disabilities were proximately due to or the result to the 
service connected loss of the left upper extremity.   

B.  Total Disability Rating

Initially, the Board finds the claim for a total disability 
rating is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  Furthermore, after reviewing the record, the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist, mandated by 38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(1999).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(1999).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (1999).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1999).  

The veteran's service-connected amputation of the left arm 
was rated 70 percent disabling at the time of his death.  
Hence, he met the percentage standards for individual 
unemployability benefits set forth in 38 C.F.R. § 4.16(a).  
Next, it must be determined whether his service-connected 
disabilities precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, it is the Board's 
view that it may reasonably be concluded that the veteran's 
service-connected disabilities prevented him from performing 
the physical acts required by his employment.  See Van Hoose, 
supra.  The evidence reflects that the veteran had a twelfth 
grade education and worked as a service engineer.  His left 
arm was amputated, and the continued use of his right arm to 
perform all physical actions required of the arms for more 
than 40 years resulted in chronic neck and right arm 
disabilities for which service connection was granted above.  
Prior to his death, the veteran testified that the subsequent 
limited use of his right arm had drastically affected his job 
performance.  He stated that he was taking numerous pain 
medications several times per day, and that these medications 
made him "woozy-headed."  Furthermore, in an expert medical 
opinion, a certified orthopedist noted that the veteran's 
right shoulder and neck disabilities had become most 
symptomatic during his period of last employment, and that 
the pain in his neck and shoulder made it difficult to wear 
his prosthesis.  The orthopedist indicated that the veteran 
was eventually placed on narcotic medications which prevented 
him from being able to accomplish the activities related to 
his occupation.  

The Board is aware that the veteran was diagnosed with lung 
cancer and that this disability ultimately led to his death.  
The Board also acknowledges that cancer patients are often 
treated with narcotic medication.  However, the law dictates 
that when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue, the 
benefit of the doubt must be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  The evidence indicates that the 
veteran experienced pain from the amputation of his left arm 
on a regular basis.  In addition, he developed two other 
painful musculoskeletal disabilities as a result of the loss 
of his left arm, which at times were treated with injections.  
It is not unreasonable to conclude that these disabilities 
also necessitated the use of narcotic medication, and it 
would be inherently impossible to separate the pain caused by 
various disabilities.  Finally, it is clear that the 
veteran's occupation required physical activity, and the 
Board has found it difficult to imagine what other types of 
employment he would have been able to perform in light of the 
loss of one arm coupled with neck and right upper extremity 
disabilities had he not been diagnosed with cancer.  
Accordingly, giving the appellant the benefit of the doubt, 
the Board finds that a total compensation rating based on 
individual unemployability, for the purpose of accrued 
benefits, is warranted.  


ORDER

Entitlement to service connection for degenerative disease of 
the cervical spine as secondary to the service-connected 
amputation of the left arm, for the purpose of accrued 
benefits, is granted.

Entitlement to service connection for a right upper arm 
extremity disability, diagnosed as chronic rotator cuff 
pathology, as secondary to the service-connected amputation 
of the left arm, for the purpose of accrued benefits, is 
granted.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits, is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

